Case: 13-30751      Document: 00512531949         Page: 1    Date Filed: 02/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-30751                        February 13, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
GERARD MENDONCA,

                                                 Plaintiff-Appellant
v.

KERN REESE, Honorable; CHARLES JONES; Honorable, CATHERINE
KIMBALL,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2967


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Gerard Mendonca, proceeding pro se, alleges that
three Louisiana state judges violated his constitutional rights by mishandling
his case against a former employer. The precise nature of the alleged violation
is unclear, but it seems that Mendonca is unhappy with a state appellate
court’s decisions and with a monetary fine imposed as a sanction for abusing



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-30751       Document: 00512531949          Page: 2     Date Filed: 02/13/2014



                                       No. 13-30751
his in forma pauperis status. In addition, he objects to the Louisiana Supreme
Court’s denial of his writs. 1 After examining these contentions, the federal
district court found no jurisdiction over the case and dismissed the claims
pursuant to Federal Rule of Civil Procedure 12(b)(1). Mendonca filed timely
appeal. We review 12(b)(1) dismissals de novo. Union Planters Bank Nat’l
Ass’n v. Salih, 369 F.3d 457, 460 (5th Cir. 2004).
       The jurisdiction of the federal courts is established by the Constitution
and by federal statute. Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000).
Federal district courts “lack appellate jurisdiction to review, modify, or nullify
final orders of state courts.” Id. (referring to Rooker v. Fidelity Trust Co., 263
U.S. 413, 415 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482
(1983)) (other citations omitted). Parties may not obtain federal review of state
decisions merely by recasting an appeal as a civil rights claim. Liedtke v. State
Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994). Our review of the record confirms
that this ostensible § 1983 claim—i.e., that various state judges violated
Mendonca’s rights by dismissing his claims and imposing sanctions—is simply
an appeal of state court decisions. To the extent that Mendonca raises any new
issues related to the state court litigation, those contentions are inextricably
intertwined with the state court judgments. The federal district courts have
no jurisdiction to consider such arguments.                   Liedtke, 18 F.3d at 318.
Accordingly, we AFFIRM the dismissal.




       1 The Louisiana Supreme Court declined to hear the case at least four times. See 870
So. 2d 272 (La. 4/8/04); 939 So. 2d 1280 (La. 10/27/06); 999 So. 2d 738 (La. 1/30/09); 76 So. 3d
1179 (La. 12/2/11). The United States Supreme Court denied cert., as well. 549 U.S. 1309
(2007), reh’g denied 550 U.S. 954 (2007).
                                               2